[Cite as State ex rel. Tayse v. Baker Ross, 2020-Ohio-3014.]


STATE OF OHIO                     )                            IN THE COURT OF APPEALS
                                  )ss:                         NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE EX REL. JAMES TAYSE

        Relator
                                                               C.A. No.   29684
        v.

SUMMIT COUNTY COURT OF
COMMON PLEAS JUDGE SUSAN                                       ORIGINAL ACTION IN
BAKER ROSS                                                     PROCEDENDO

        Respondent


Dated: May 20, 2020



        PER CURIAM.

        {¶1}      James Tayse has petitioned this Court for a writ of procedendo to order Judge

Susan Baker Ross to rule on a motion. This is Mr. Tayse’s second petition for a writ of

procedendo; the first was dismissed because he failed to comply with the mandatory requirements

of R.C. 2969.25. Because Mr. Tayse has again not complied with those mandatory requirements,

this Court must dismiss this case.

        {¶2}      R.C. 2969.25 sets forth specific filing requirements for inmates who file a civil

action against a government employee or entity. The judge who is presiding over Mr. Tayse’s

case is a government employee and Mr. Tayse, incarcerated in the Lebanon Correctional

Institution, is an inmate. R.C. 2969.21(C) and (D). A case must be dismissed if the inmate fails

to comply with the mandatory requirements of R.C. 2969.25 in the commencement of the action.

State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St.3d 63, 2005-Ohio-3671, ¶ 6 (“The
                                                                                      C.A. No. 29684
                                                                                          Page 2 of 3

requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects an

inmate’s action to dismissal.”).

       {¶3}    Mr. Tayse failed to comply with R.C. 2969.25(A) which requires the filing of an

affidavit of prior civil actions including specific, mandatory, information. The affidavit must

contain a description of each civil action or appeal of a civil action that the inmate has filed in

the previous five years in any state or federal court. For each action or appeal, the affidavit must

contain the case name, the case number, the court in which the case was filed, the name of each

party, a brief description of the nature of the action or appeal, and the outcome. R.C.

2969.25(A)(1) through (4).

       {¶4}    Mr. Tayse filed an affidavit of prior civil actions. As to those actions, he wrote

that

       he has commenced 2 other [c]ivil actions over the past five years, pursuant to Ohio
       Revised Code 2969.25(A), [c]onsisting of the [f]ollowing[:] A Writ of
       Procedendo filed in the Ninth District Court of Appeals and A Writ of Habeas
       Corpus [f]iled in the Warren County Court of [Common] Pleas.

       {¶5}    Mr. Tayse’s affidavit of prior civil actions failed to comply with the mandatory

requirements of R.C. 2969.25(A). Although the affidavit indicated the nature of the complaint

and the court in which it was filed, it failed to include the case name, the case number, the name

of each party, a brief description of the nature of the action, and the outcome. R.C. 2969.25(A)(1)

through (4).

       {¶6}    The Supreme Court has held that “[c]ompliance with R.C. 2969.25(A) is

mandatory, and failure to comply will warrant dismissal.” Robinson v. Fender, Slip Opinion No.

2020-Ohio-458, quoting State v. Henton, 146 Ohio St.3d 9, 2016-Ohio-1518, ¶ 3. The “statute

requires strict compliance.” Id. Where the affidavit of prior actions does not provide all of the

information required by R.C. 2969.25, the statute requires dismissal. State ex rel. Ware v. Walsh,
                                                                                  C.A. No. 29684
                                                                                      Page 3 of 3

Slip Opinion No. 2020-Ohio-769, ¶ 4 (dismissal required where the affidavit of prior actions did

“not provide any information describing the outcome of the actions as required by R.C.

2969.25(A)(4).”).

       {¶7}    Because Mr. Tayse did not comply with the mandatory requirements of R.C.

2969.25, the case is dismissed. Costs taxed to Mr. Tayse. The clerk of courts is hereby directed

to serve upon all parties not in default notice of this judgment and its date of entry upon the

journal. Civ.R. 58.




                                                    LYNNE S. CALLAHAN
                                                    FOR THE COURT




CARR, J.
SCHAFER, J.
CONCUR.

APPEARANCES:

JAMES TAYSE, Pro se, Petitioner.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant Prosecuting
Attorney, for Respondent.